Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145530                                                                                               Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Bridget M. McCormack,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 145530
                                                                    COA: 309245
                                                                    Livingston CC: 10-018981-FH
  GORDON BENJAMIN WILDING,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 1, 2012 order of
  the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration as on
  leave granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 6, 2013                    _________________________________________
           t0130                                                               Clerk